Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) file on 6/22/2022 are not persuasive.
Applicants argument that the reference of Winn does not teach the end face of the sealing head does not abut against the sealing surface of the respective other machine part is not persuasive since the end face of the selling head does not contact the sealing surface as much as claimed and shown by applicants’, see figure below.
Applicants argument that the Winn reference does not teach “sealing head having an end face convexly formed in cross-section” is not persuasive since the sealing head does have an end face and part of the end face that forms a tread contacts the sealing surface and surface away from the tread do not contact.
Applicants argument with regard to 112 rejection are not persuasive since now applicant is mixing embodiments and providing limitation that are not described in drawings for the examiner to understand what applicant is trying to claim. Applicant is claiming a embodiment that is not provided in figures, furthermore applicant is providing limitation as alternative or differently in the specification. 
An interview was conduct but no agreement was reached. Claims are rejected as below. As provided in the interview that applicant is claiming broad aspect of the invention and the prior art teaches theses limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The sealing head does not abut against the sealing surface of the respective other machine part, where is this provided in the original disclosure. As provided in the original application that the sealing head having a tread that has a continuous surface that abuts the sealing surface of the respective other machine element (see entire application).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant now claims in claim 1 that “the end face convexly formed in cross-section of the sealing head provides contact and does not abut the sealing surface of the respective other machine part”, how is this possible where the claim contradicts abut and then not abut? Unclear what applicant is trying to claim.
It is the examiner position that the sealing head has an end face that comprises the sealing section and has parts of the sealing head not contact with the sealing surface of the respective other machine part.
Applicant has filed claims that have many errors. This has been explained in an interview to applicants’ representative. Below show examples, please check entire and all claims.
Claim 5, entire claims, the claim is not clear in view of the specification paragraph 0070. Furthermore if the sealing edges 58 are provided on each side of the circumferential groove, how does a groove be fluidly connected with a circumferential groove or how does a through bore disposed underneath the end face open on both ends? 
Claim 15, i.e., unclear what applicant is trying to claim? Furthermore claim 10 does not exist and hence unclear how the examiner interprets claim 15.
Claim 20, “the sealing head does not abut against the sealing surface of the respective other machine part”, unclear how this is possible when the sealing head has the tread that contacts the sealing surface of the respective other machine part. Where is this provided in the invention? This also applies to claim 21.
As best understood, the claims are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-14, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winn (US. 4,344,631).
Winn discloses a seal arrangement comprising: a first and a second machine part which are arranged spaced apart from one another with the formation of a sealing gap and can be moved relative to one another about a movement axis (see entire document), a seal element (e.g. figure 1) with a base section (e.g. figures) which is held by a seal holding structure (e.g. 10) of one of the two machine parts; and the seal element having a sealing head (e.g. head having 36), the seating head having an end face convexly formed in cross section (e.g. figures), the sealing head having a sealing section (e.g. section having tread left of 36), the sealing section  abuts in a dynamically sealing manner against a sealing surface of the respective other machine part in order to seal a high-pressure side H of the sealing gap with respect to a low-pressure side N, wherein the end face of the sealing head does not abut against the sealing surface of the respective other machine part (e.g. see figure below),  wherein the sealing section is an annular tread (e.g. the tread located left of 36) which extends away from the sealing head and towards the sealing surface of the respective other machine part, the annular tread is a continuous running surface (e.g. see figures), wherein the seal element is provided on the high-pressure side with at least one flow element in the form of: a groove (e.g. grooves 34) arranged at the end face which is open toward the sealing surface of the respective other machine part, the groove extending in a direction at least partially axial to the movement axis, wherein the groove is fluidly connected with a circumferential groove (e.g. 36) formed in the end face disposed adjacent to the annular tread of the sealing head; or a through bore (e.g. 34) disposed underneath the end face open on both ends, one end of which is fluidly connected with the circumferential groove formed in the end face disposed adjacent to the annular tread of the sealing head; or wherein the groove and the through bores tapers at least in sections in its cross section through which the fluid can flow in the direction of the sealing section of the sealing head; wherein by means of which a fluid flow is brought about in the case of a relative movement of the two machine parts in such a way that the fluid flows toward the sealing head in the area of its sealing section on the high pressure side (intended use or method limitation given little or no patentable weight, see MPEP 2113-2114). The groove (e.g. 34) is designed to be open at both ends (e.g. 34 are open at both ends). The circumferential groove is delimited laterally directly by the annular tread bearing against the sealing surface of the respective other machine part (e.g. this is shown in figure 1, the tread left of 36). The annular tread has at least one annular profile groove (e.g. that is the case in view of the 112 rejection above, the annular tread is formed as 36 and structure left of 36). The flow element is integrally formed by the sealing head (e.g. see figures). The flow element has an oval, elliptical, circular, triangular, or polygonal cross-section shape (e.g. figures 1-2). The flow element is provided with a plurality of flow elements (e.g. each 34). The plurality of flow elements in the circumferential direction of the seal element are consecutively arranged on the sealing head in one or more rows (e.g. plurality of 34 are arranged in one or more rows). The connection section has, at least in sections, a non linear cross-section profile (e.g. that is the case since 22 comprises curved inner and outer surfaces and the shape is modified by curved inner and outer surfaces, see figure below). The connecting section has a plurality of areas with material weakness which are regularly spaced from each other in the circumferential direction of the seal element (e.g. that is the case since the connection section has plurality of thinner and thicker section that extend circumferential direction, see figure below that indicate by arrows thicker and thinner sections). The connecting section causes a prestressed sealing contact of the sealing head on the sealing surface (e.g. that is the case since the structure in claims 11-12 are taught). The sealing head, on its rear side facing the base section, has at least one holding structure, being an annular groove (e.g. groove having 44), in which an elastically deformable preloading element, being a worm spring (e.g. 44), is arranged to press and hold the sealing head against the sealing surface. The seal element comprises, at least partially, of a rubber-elastically deformable elastomer material. The seal element consists completely of a rubber-elastically deformable elastomer material. The sealing element having the bores that are angled or tapered relative to the axis of the sealing element.

    PNG
    media_image1.png
    594
    685
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Yang et al (e.g. 6,513,812). The below rejection also applies to claim 11, when applicant claims that the entire connection section is nonlinear.
Winn discloses the invention as claimed above but fails to disclose the sealing head has a holding structure on both sides of the connecting section, i.e., on the low pressure side and the high pressure side, wherein in both holding structures an elastically deformable preloading element is arranged; or the holding structure arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged. Yang teaches a sealing arrangement where one element is formed with deformable element and a sealing head (figure 5 or 6), further teaches to have a sealing element (figures 3-4) that is connected by non-linear elements for a connection section (e.g. 70) and the sealing head has a holding structure on both sides of the connecting section, i.e., on the low pressure side and the high pressure side, wherein in both holding structures an elastically deformable preloading element is arranged; or the holding structure arranged on the low pressure side is a support ring (74) and in the high pressure side an elastically deformable preloading member is arranged (e.g.78). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the sealing arrangement of Winn to have connecting section that is entirely non linear  and the sealing head having an additional member so that each side of the connection section having holding structure for holding members as taught by Yang, to provide sealing between larger gaps between 1st and 2nd members do to non-linear connecting section (e.g. this is inherent since the snake like connecting section can extend along large gaps) and/or to provide multiple contacting sealing elements as shown in figure 3 of Yang.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Lutz (US3934888A)
Winn discloses the invention as claimed above but fails to disclose that the plurality of grooves are a first plurality of groove incline relative to a local radial direction extending radially from the movement axis and a second plurality of groove incline relative to the first plurality of grooves. Lutz discloses a sealing head where a first set of grooves inclined in a first direction relative to the central axis of the shaft and a second set of groove inclined opposite to the first set of grooves (grooves formed by 8, where the grooves are oppositely inclined, see figure below). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide proper pumping of fluid in bi-directional manner (e.g. see description of the entire reference of Lutz).

    PNG
    media_image2.png
    323
    248
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sedlar teaches to have elements 24 that are circumferentially spaced to provide different resiliency. As provided in the interview that claims are not patentable in view of prior art. Applicant should claim his or her invention in view of what is described in the specification and drawings, instead of broad aspect of the invention that are readily or easily rejectable by prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675